Title: To George Washington from Alexander Hamilton, 17 September 1792
From: Hamilton, Alexander
To: Washington, George



Sir,
Treasury Departmt 17th Septr 1792.

Representations have been made by the Collector of the Customs at Edenton, and the Inspector of the Revenue for the third Survey of North Carolina, that Thomas Davis Freeman Surveyor of the Port of Plymouth and Inspector of the Revenue for the same, has been absent from that Port since February last. As it is stated in those representations, that it is not known whither that Officer has gone, and that it is not believed he will ever return, there is great probability that the public service will continue to suffer, unless the President on a knowledge of the circumstances, shall think proper to appoint some other suitable person to perform the duties of those offices. The name of Mr Jno. Armistead having been mentioned by the Collector & Inspector, with a reference to the Honorable Mr Johnston of the Senate of the United States, of which Gentleman enquiry has been made: He represents Mr Armistead as bred to Navigation and acquainted with business—as an old Inhabitant of the place, of good character & competent property. In regard to qualifications he spoke of him not only as a suitable person for the offices to be filled, but the most so of any Inhabitant of Plymouth. I have the honor to be &c.

Alexr Hamilton

